Citation Nr: 0512560	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  95-25 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left knee injury.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The Board remanded this case back to the RO 
in April 2004.

In a November 2004 rating decision, the RO granted service 
connection for a postoperative scar of the left knee and 
assigned a zero percent evaluation.  While the veteran did 
not notify the RO that he sought to appeal this evaluation, 
this issue was raised in his representative's April 2005 
Brief on Appeal.  The Board therefore seeks to bring this 
matter to the attention of the RO, and an inquiry should be 
made as to whether the veteran intends to submit a Notice of 
Disagreement with the November 2004 rating decision.  See 
38 C.F.R. § 20.300 (2004) (a Notice of Disagreement must be 
filed with the agency of original jurisdiction).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's residuals of a left knee injury are 
productive of no more than slight instability, no ankylosis, 
and no evidence of a meniscal tear.

3.  The veteran's degenerative joint disease of the left knee 
is productive of full extension and flexion limited to 90 
degrees, with significant pain on motion.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a left knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5257 
(2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010 and 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a de novo claim for VA benefits and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim, regardless of 
whether the claim is de novo or instead represents an attempt 
to reopen a previously denied claim.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board is satisfied that VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claims has been met.  The RO described such evidence in a 
March 2003 letter.  By this letter, the RO has also notified 
the veteran of exactly which portion of that evidence (if 
any) was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was further notified 
that he should submit any additional records that he had in 
support of his claims.  See 38 C.F.R. § 3.159(b)(1).  

Here, the noted March 2003 letter was issued subsequent to 
the appealed rating decision.  However, as indicated above, 
the RO has taken all necessary steps to notify the veteran of 
the evidence needed to substantiate his claims.  Accordingly, 
the Board finds that no prejudice to the veteran will result 
from an adjudication of his claims in this Board decision.  
Rather, remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a March 1995 rating decision, the RO granted service 
connection for degenerative joint disease of the left knee 
and assigned a 10 percent evaluation, effective from December 
1993.  The RO reached this determination in view of the 
history provided by the veteran and in-service "Morning 
Reports" showing illness in service (his service medical 
records are unavailable).  

The RO based the assigned 10 percent evaluation on the 
results of a March 1994 VA orthopedic examination.  During 
this examination, the veteran reported that his knee would 
become sore and would swell during work.  Upon examination, 
there was tenderness at the superior and inferior poles of 
the left patella and along the medial joint lines.  The 
ligaments were intact bilaterally.  There was a slight catch 
palpated after full flexion of 130 degrees and just before 
full extension.  The veteran could stand on his heels and 
toes and the lateral aspects of the feet, and he did about a 
half-way squat and told of pressure and pain in the medial 
aspect of the left knee.  The diagnoses were status post 
Baker's cyst and degenerative joint disease of the left knee.  
X-rays revealed minimal degenerative changes of the left 
knee.

The veteran's July 1996 VA orthopedic examination revealed no 
edema or redness of the left knee.  There was some mild 
tenderness along the joint line and no crepitation of the 
patella.  The anterior cruciate ligament, as well as the 
medial and left lateral collateral ligaments, appeared 
intact.  There was motion from zero to 130 degrees, but the 
veteran had pain in the joint line.  The diagnosis was 
degenerative joint disease of the left knee.  

A VA treatment record from April 1997 reflects that the 
veteran's left knee disorder resulted in problems with 
walking up and down stairs.  

During his January 1998 VA orthopedic examination, the 
veteran reported pain and swelling of the left knee, 
particularly with cold and damp weather.  The examination 
revealed left knee flexion from zero to 100 degrees, with 
further flexion limited by pain.  The joint had some laxity 
medially, possibly related to loss of articular surface.  
There was a very definite anterior cruciate laxity, with a 
quite positive Lachman's sign.  Also, there was mild effusion 
in the knee and a reduction in left quadriceps strength 
compared to the right.  The examiner noted that the veteran's 
flare-ups were difficult to specify, though he had reported 
increased symptoms with increased activity.  X-rays of the 
left knee revealed slight thinning at the peripheral aspect 
of the medial joint spaces but were otherwise unremarkable.  

A private examination report from Mourad E. Mansour, M.D., in 
July 1998 reflects that the veteran reported a left knee 
arthralgia that became exacerbated with prolonged walking or 
squatting, with pain felt on both sides posteromedially and 
posterolaterally.  The examination revealed pain on stress 
flexion and extension of the left knee, with pain felt over 
the posteromedial and posterolateral aspect of the knee.  The 
impression was arthralgia of the left knee, rule out 
osteoarthritis, secondary to a previous traumatic sprain.  X-
rays from the same month revealed minimal degenerative 
disease of the left knee.  

During his June 1999 VA orthopedic examination, the veteran 
reported pain, swelling, and bucking of the left knee.  He 
also noted that he had trouble walking as much as one block 
and standing for as much as ten minutes due to pain.  The 
examination revealed a gait that was "not normal," with 
favoring of the left lower extremity.  There was also 
evidence of edema of the left lower extremity below the knee, 
noted to occur with walking one block or standing for ten 
minutes.  The veteran was able to get on and off the 
examining room table without problems, but he was unable to 
squat.  When he tried to squat, he could only flex his knee 
to 20 degrees, and this was limited by pain.  He could walk 
on his toes and heels but could not "duck walk."  The left 
patella was moderately painful to movement, with most of the 
pain in the soft tissues to the left and the right of the 
patella.  There were easily palpable rough surfaces of the 
left patella and peripatellar thickening on the left.  He had 
flexion of both knees to 180 degrees, though he could only 
flex the left knee to 100 degrees in the supine position.  
McMurray's and Lachman's signs were negative in both knees, 
and there was no evidence of ligament laxity.  The 
impressions included left knee patellar chondromalacia and 
patellofemoral pain syndrome.  The examiner found this 
disorder to be "definitely disabling," precluding strenuous 
or heavy physical work.  In determining that the veteran was 
unable to perform work, the examiner cited both knee and lung 
problems, though it was noted that he currently worked about 
eight hours per week answering the phone and doing office 
work.

The veteran's September 2003 VA orthopedic examination report 
reflects that he reported working part-time in an office but 
was unable to stand longer than a few minutes or to walk more 
than a few yards due to knee pain.  The examination revealed 
left lower extremity muscle weakness and pain.  The examiner 
noted that the veteran's ongoing disability completely took 
him out of doing heavy work requiring him to stand up 
regularly, with current physical findings representing a 
major extension of the disability noted in June 1999.  The 
veteran's current employment was noted to be done "out of 
necessity."  The impressions included high-grade 
degenerative joint disease of both knees, and the examiner 
further noted that favoring of the left knee and allowing for 
diminished strength in the thigh muscle groups on the left 
had placed a burden on the right knee due to weight-shifting.  
X-rays revealed slight narrowing of the medial compartment 
bilaterally, with prominent vascular calcification but no 
osteophyte or evidence of joint fluid or chondrocalcinosis.  
MRI studies revealed mild joint effusion, a degenerative 
signal, a degenerative tear in the posterior horn of the 
medial meniscus, and mild joint effusion.  

In a November 2003 addendum, the examiner noted that that 
range of motion studies included flexion to 100 degrees and 
extension to zero degrees.  Mild pain was noted on range of 
motion testing, and flexion was noted to be limited to 90 
degrees in the supine position, limited by pain.   Also, 
there was no evidence of ligament laxity or valgus or varus 
instability, and both McMurray's and Lachman's signs were 
negative.

The veteran underwent a further VA orthopedic examination in 
October 2004, during which he reported constant left knee 
pain that limited sleep.  Other symptoms included daily 
swelling that was aggravated by walking or standing.  He was 
not presently working.  The examiner noted that the veteran 
used a cane.  The examination revealed no edema or 
deformities of the left knee.  There was flexion from zero to 
130 degrees, with grimacing secondary to pain.  Medial and 
lateral collateral ligaments were stable, as were anterior 
and posterior cruciate ligaments and the medial and lateral 
meniscus.  McMurray's and Lachman's tests were negative.  
Active range of motion testing did not produce any weakness, 
fatigue, or incoordination, but there was pain and stiffness 
in the entire knee, especially over the popliteal area.  The 
relevant diagnosis was status post left knee surgery in 
December 1957, with chronic pain that had progressively 
worsened over the years and decreased range of motion.  X-
rays revealed vascular calcifications, with no fractures, 
dislocations, or bony erosions.  Also, the joint spaces were 
maintained, without effusions.  

Subsequently, in a November 2004 rating decision, the RO 
assigned separate 10 percent evaluations for degenerative 
disease of the left knee and residuals of a left knee injury, 
effective from December 13, 1993.  Both evaluations stem from 
the initial rating, noted above, and remain at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In this case, the RO has evaluated the veteran's residuals of 
a left knee injury at the 10 percent rate under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, while his degenerative joint 
disease has been evaluated at the 10 percent rate under 
Diagnostic Codes 5010 and 5260.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that Diagnostic Code 5257 contemplates the 
criteria of 38 C.F.R. §§ 4.40 and 4.45, which concern the 
applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to 
pain.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, a 10 percent evaluation 
contemplates knee flexion limited to 45 degrees, while a 20 
percent evaluation is in order for flexion limited to 30 
degrees. 

As to the veteran's residuals of a left knee injury, 
evaluated under Diagnostic Code 5257, the Board is aware that 
significant laxity was shown on his January 1998 VA 
examination, but subsequent examinations were entirely 
negative for instability of the knee.  There has also been no 
evidence of ankylosis of the knee (Diagnostic Code 5256) or 
semilunar dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint (Diagnostic 
Code 5258).  The Board therefore finds that there is no basis 
for a higher evaluation for this disorder under any of the 
relevant diagnostic codes.

As to the veteran's degenerative joint disease of the left 
knee, the Board is aware that the veteran has reported 
significant pain, and several of his VA examiners have noted 
a gradual worsening of his condition.  The objective findings 
on examination, however, are consistent with a more limited 
disability picture.  Specifically, though the veteran has had 
pain on examination, there is no evidence of extension 
limited beyond zero degrees or flexion limited to less than 
90 degrees.  Even factoring in the veteran's significant pain 
on motion, in view of DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1996), this disability picture is not consistent with 
flexion limited to 30 degrees (Diagnostic Code 5260) or 
extension limited to 15 degrees (as would warrant a 20 
percent evaluation under Diagnostic Code 5261).  

The Board is fully aware of the veteran's complaints of 
increased pain and symptomatology of the left knee.  However, 
the Board, after considering the comparatively limited 
objective examination findings, finds no basis for initial 
evaluations in excess of 10 percent for either residuals of a 
left knee injury or degenerative joint disease of the left 
knee.  Accordingly, the veteran's claims for these benefits 
must be denied. 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left knee disorders have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  The Board is aware that several VA 
examiners have indicated that the veteran cannot perform 
physically demanding work, and the June 1999 VA examiner also 
noted that the veteran could not work at all.  However, this 
examiner also cited the veteran's respiratory problems as a 
causal factor and did not indicate that his knee problems, in 
and of themselves, precluded employment.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for residuals of a left knee injury is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for degenerative joint disease of the left knee 
is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


